department of the treasury internal_revenue_service washington d c date uil number release date cc dom fs proc pwfuller spr-105733-99 memorandum for director office of interest and penalty administration op ex st i p attn pauline riendeau from chief procedural branch field service division subject delays due to customer service staffing interest abatement during the recent tax filing season the commissioner’s office directed the temporary reassignment of internal_revenue_service employees from examination and other functions to customer service since the internal_revenue_service committed itself to providing hour assistance to customers in many districts almost every office had employees reassigned as a result there was a shortage of employees to work on tax matters that were already pending before the service there have been numerous questions asking if interest should be abated due to delays in the processing or examination of pending cases attributable to these reassignments you have asked for our advice on whether the service is authorized to abate interest in this situation for tax years beginning prior to date sec_6404 allows the service to abate only interest on a deficiency or payment where the interest is attributable in whole or in part to an error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a case after all prerequisites to the act have taken place temp sec_301_6404-2t b in addition error or delay may be taken into account only if the taxpayer has not significantly contributed to the error or delay and the error or delay must have occurred after the taxpayer has been contacted in writing with respect to the deficiency or payment in enacting sec_6404 congress did not intend that the abatement of interest provision be used routinely to avoid payment of interest h_r rep no 99th cong 1st sess s rep no 99th cong 2d sess rather congress intended abatement of interest to be used in instances where failure to abate interest would be widely spr-105733-99 perceived as grossly unfair id the decision to reassign employees from examination to customer service was not a ministerial_act the taxpayer bill of right sec_2 pub_l_no 110_stat_1452 expanded sec_6404 for tax years beginning after date sec_6404 now permits the service to abate interest where there is an unreasonable error or delay in performing a managerial act a managerial act is defined as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 examples of managerial acts include the granting of leave for an extended period of time and the decision not to reassign a case during the employee’s absence see sec_301_6404-2 example a general administrative decision is not a managerial act for which interest can be abated sec_301_6404-2 the regulation provides two examples of a general administrative decision one example involves a delay in commencing the examination of a taxpayer’s return until the processing of another return for which the statute_of_limitations is about to expire is completed sec_301_6404-2 example the example concludes that this is a general administrative decision because it is a decision on how to prioritize the processing of returns based on the expiration of the statute_of_limitations the other example involves the decision to delay the processing of the return of a taxpayer who has invested in a tax_shelter and reported a loss from the tax_shelter on the taxpayer’s income_tax return until the completion of an examination of the tax_shelter sec_301_6404-2 example the example concludes that the decision to delay processing the taxpayer’s return is a general administrative decision because it is a decision on how to organize the processing of tax returns the commissioner’s decision to allocate the service’s resources by temporarily assigning personnel to customer service is similar to the decisions made in examples and of sec_301_6404-2 of the regulation therefore this decision is a general administrative decision on which abatement of interest may not be based accordingly the service is not authorized to abate interest that accrued as a result of the reassignment of employees from the examination_division or any other function to customer service if you have any questions please contact pamela wilson fuller at
